DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Case Jr. (US 2009/0213081; hereinafter Case), in view of Yamano et al (US 2011/0057903; hereinafter Yamano).
•	Regarding claims 1 and 8, Case discloses an apparatus and associated method (figures 1-4), comprising:
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor (inherent in figures 1-4 and ¶s 20 and 21) to: 
identify a first touch event as a soft event (¶s 21 and 26); 
responsive to identifying the first touch event as a soft event, move a screen cursor on a display to a first location on a virtual keyboard without indicating selection of a key on the virtual keyboard to the display (¶s 21 and 26; where cursor movement is associated with a certain pressure while selection is associated with a greater pressure (at least suggested by the language of ¶ 26)); 
identify a second touch event as a hard event (¶s 21 and 26); [and]
responsive to identifying the second touch event as a hard event, indicate selection of a key of the virtual keyboard to the display (¶s 21 and 26, as previously explained).
However, Case fails to disclose the where the instructions are executable to: responsive to determining that the soft event is an initial soft event within a threshold of period, enlarge the virtual keyboard on the display.
	In the same field of endeavor, Yamano discloses where the instructions are executable to: responsive to determining that the soft event is an initial soft event within a threshold [of] period, enlarge the virtual keyboard on the display (¶s 68-71, in view of ¶s 92-94; where, with respect to figure 13, a second character determination comprising a touch having a pressure greater than the selection threshold value (and outputting “TA”) can only be detected once dT has elapsed and a first character has been determined, thus making “dT” equivalent to the claimed “threshold [of] period”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Case, according to the teachings of Yamano, for the purpose of enabling an operator to perceive what level of pressure is presently applied the operator (¶ 69) while preventing that selection determination of the input candidate is performed by mistake (¶ 94).
•	Regarding claims 2, 7, and 9, Case discloses everything claimed, as applied to claims 1 and 8.  Additionally, Case discloses where:
Claims 2 & 9:	a user can look away from a touchpad on which the first and second touch events are received and view the virtual keyboard on the display while moving a finger across the touchpad to move the cursor to a desired letter on the virtual keyboard, and then exert a hard event to select the letter desired (at least suggested by figures 2-4, where the touchpad(s) (elements 210, 310L, 310R, and 410) are located on a side opposite to the side on which a display is located, and by figure 5, where the display is physically removed from the touchpad(s); see also ¶s 24, 30, 32, and 35).
Claim 7:	the apparatus further comprises: 
	the at least one processor and the display (inherent in the apparatuses of figures 2-5).

Claims 3, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Case, in view of Yamano, and further in view of Starner et al (US 2014/0359513; hereinafter Starner).
•	Regarding claims 3, 6, 10, and 13, Case, in view of Yamano, discloses everything claimed, as applied to claims 1 and 8.  However, Case, in view of Yamano, fails to disclose the details of letter/word probabilities.
	In the same field of endeavor, Starner discloses where:
Claims 3 & 10:	the instructions are executable to: 
	present on the display a next most possible word responsive to a swipe established by a continuous hard event forming a trace (¶ 75). 
Claims 6 & 13:	the instructions are executable to: 
	discount and accumulate points of the swipe and probabilities of each letter at time intervals along the swipe (¶s 49 and 52-58); and 
	extract for presentation on the display a letter with a highest probability (¶ 56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Case, as modified by Yamano, according to the teachings of Starner, for the purpose of compensating for a decrease in accuracy of predictions due to a lack of information received from a language model (¶ 58).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Case, in view of Yamano and Starner, and further in view of Bi (US 2018/0018086).
•	Regarding claims 4 and 11, Case, in view of Yamano and Starner, discloses everything claimed, as applied to claims 3 and 11, respectively.  However, Case, in view of Yamano, fails to disclose the details of highlighting.
	In the same field of endeavor, Starner discloses where the instructions are executable to highlight on the display a hot key based on a heatmap (¶ 58).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Case according to the teachings of Starner, for the purpose of compensating for a decrease in accuracy of predictions due to a lack of information received from a language model (¶ 58).  However, Starner also fails to disclose highlighting the trace.
	In the same field of endeavor, Bi discloses where the instructions are executable to highlight the trace (¶ 28).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Case, as modified by Starner, according to the teachings of Bi, for the purpose of using multiple gesture inputs (that are non-continuous to each other) to input a word (¶ 68).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

NOTE:  application 16/396,379 is not the parent application of the instant application and, as such, the following Double Patenting rejections are considered to be proper.

Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively, of copending Application No. 16/396,379, in view of Yamano.
•	Regarding claims 1 and 8, Application No. 16/396,379 claims everything in claim 1 except the details of a threshold [of] period.
	In the same field of endeavor, Yamano discloses the details of a threshold [of] period, as indicated in the following table, and for the reasons previously indicated in this Office action.
This is a provisional nonstatutory double patenting rejection.

Claims 2, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 9, 1, and 10, respectively, of copending Application No. 16/396,379, in view of Yamano, and further in view of Case.
•	Regarding claims 2, 7, and 9, Application No. 16/396,379, in view of Yamano, claims everything in claim 1 except the details of a user looking away and the combined apparatus.
	In the same field of endeavor, Case discloses the details of a user looking away and the combined apparatus, as indicated in the following table.
•	Regarding claims 8 and 10, Application No. 16/396,379, in view of Yamano, claims everything in claims 9 and 10 except the details of two separate touches.
	In the same field of endeavor, Case discloses the details of two separate touches, as indicated in the following table.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Application No. 16/396,379, as modified by Yamano, according to the teachings of Case, for the purpose of preventing a user’s fingers from blocking a display as the user makes selections (¶ 8).
This is a provisional nonstatutory double patenting rejection.

Claims 3, 6, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 1, 7, and 1, respectively, of copending Application No. 16/396,379, in view of Yamano and Case, and further in view of Starner.
•	Regarding claims 3, 6, 10, and 13, Application No. 16/396,379, in view of Yamano and Case, claims everything in claims 1 and 7 except the details of a swipe.
	In the same field of endeavor, Starner discloses the details of a swipe, as indicated in the following table, and for the reason(s) previously indicated in this Office action.
This is a provisional nonstatutory double patenting rejection.

Claims 4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/396,379, in view of Yamano, Case, and Starner, and further in view of Bi.
•	Regarding claims 4 and 11, Application No. 16/396,379, in view of Yamano and Case, claims everything in claim 7 except the details of highlighting a hot key and a trace.
	In the same field of endeavor, Starner discloses the details of highlighting a hot key and Bi discloses the details of highlighting a trace, as indicated in the following table, and for the reasons previously indicated in this Office action.
This is a provisional nonstatutory double patenting rejection.
17/194225
16/396379
1.	An apparatus, comprising: 

at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: 
identify a first touch event as a soft event; 

responsive to identifying the first touch event as a soft event, move a screen cursor on a display to a first location on a virtual keyboard without indicating selection of a key on the virtual keyboard to the display; 
identify a second touch event as a hard event; and













responsive to identifying the second touch event as a hard event, indicate selection of a key of the virtual keyboard to the display.
1.	An apparatus, comprising: 
at least one processor; and 
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: 
receive a touch signal on a touch pad of a computer simulation controller; 
responsive to the touch signal indicating a first pressure, move a cursor on a display distanced from the controller and not establish a selection of a letter; 


responsive to the touch signal indicating a second pressure greater than the first pressure, establish a selection of a first alpha-numeric character and present the first alpha-numeric character on the display, 
input the first alpha-numeric character to at least a first neural network (NN); and 
receive from the first NN a predicted sequence of alpha-numeric characters comprising at least a first predicted alpha-numeric character, 
wherein the first NN comprises plural long short-term memory (LSTM) networks. 
Yamano:  ¶s 68-71 and 92-94 and figure 13, as previously explained
2.	The apparatus of claim 1, wherein 
a user can look away from a touchpad on which the first and second touch events are received and view the virtual keyboard on the display while moving a finger across the touchpad to move the cursor to a desired letter on the virtual keyboard, and then exert a hard event to select the letter desired. 

Case:  figures 2-4 and ¶s 24, 30, 32, and 35, as previously explained
3.	The apparatus of claim 1, wherein the instructions are executable to: 
present on the display a next most possible word …



… responsive to a swipe established by a continuous hard event forming a trace. 
7.	The apparatus of claim 1, wherein the instructions are executable to: 
present on the display, next to the first alpha-numeric character, the predicted sequence of alpha-numeric characters comprising at least the first predicted alpha-numeric character. 
Starner:  ¶ 75
4.	The apparatus of claim 3, wherein the instructions are executable to: 
highlight on the display a hot key based on a heatmap; and 
highlight the trace. 


Starner:  ¶ 58

Bi:  ¶ 28
6.	The apparatus of claim 3, wherein the instructions are executable to: 
discount and accumulate points of the swipe and probabilities of each letter at time intervals along the swipe; and 
extract for presentation on the display a letter with a highest probability. 
1.	An apparatus, comprising: …

input the first alpha-numeric character to at least a first neural network (NN); and 
receive from the first NN a predicted sequence of alpha-numeric characters comprising at least a first predicted alpha-numeric character, …
Starner:  ¶s 49 and 52-58
7.	The apparatus of claim 1, comprising 
the at least one processor and the display. 
At least suggested in claim 1. 
Case:  inherent in the apparatuses of figures 2-5
8.	A method, comprising: 


identifying a first touch event as a soft event; 
responsive to identifying the first touch event as a soft event, moving a screen cursor on a display to a first location on a virtual keyboard; 
identifying a second touch event as a hard event; 

responsive to identifying the second touch event as a hard event, indicating selection of a key of the virtual keyboard to the display. 
9.	A method comprising: 
receiving, from a computer simulation controller, a touch signal; 
responsive to the touch signal indicating a first pressure, moving a cursor on a display; 



responsive to the touch signal indicating a second pressure greater than the first pressure, 
establishing at least a first letter at least in part using heat map statistics; and 
presenting the first letter on the display. 
Case:  ¶s 21 and 26, as previously explained
8.	A method, comprising: 





identifying a first touch event as a soft event; 
responsive to identifying the first touch event as a soft event, moving a screen cursor on a display to a first location on a virtual keyboard without indicating selection of a key on the virtual keyboard to the display; 
identifying a second touch event as a hard event; 
responsive to identifying the second touch event as a hard event, indicating selection of a key of the virtual keyboard to the display; and








responsive to identifying the second touch event as a hard event, indicate selection of a key of the virtual keyboard to the display.
1.	An apparatus, comprising: 
at least one processor; and 
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to: 
receive a touch signal on a touch pad of a computer simulation controller; 
responsive to the touch signal indicating a first pressure, move a cursor on a display distanced from the controller and not establish a selection of a letter; 


responsive to the touch signal indicating a second pressure greater than the first pressure, establish a selection of a first alpha-numeric character and present the first alpha-numeric character on the display, 
input the first alpha-numeric character to at least a first neural network (NN); and 
receive from the first NN a predicted sequence of alpha-numeric characters comprising at least a first predicted alpha-numeric character, 
wherein the first NN comprises plural long short-term memory (LSTM) networks.
Yamano:  ¶s 68-71 and 92-94 and figure 13, as previously explained
9.	The method of claim 8, wherein 
a user can look away from a touchpad on which the first and second touch events are received and view the virtual keyboard on the display while moving a finger across the touchpad to move the cursor to a desired letter on the virtual keyboard, and then exert a hard event to select the letter desired. 

Case:  figures 2-4 and ¶s 24, 30, 32, and 35, as previously explained
10.	The method of claim 8, comprising: 
presenting on the display a next most possible word responsive to a swipe established by a continuous hard event forming a trace. 
10.	The method of Claim 9, comprising: 
inputting the first letter to at least a first neural network (NN); and 
presenting on the display at least a first predicted letter generated by the first NN. 
10.	The method of claim 8, comprising: 

presenting on the display a next most possible word responsive to a swipe established by a continuous hard event forming a trace. 
7.	The apparatus of claim 1, wherein the instructions are executable to: 
present on the display, next to the first alpha-numeric character, the predicted sequence of alpha-numeric characters comprising at least the first predicted alpha-numeric character. 
Starner:  ¶ 75
11.	The method of claim 10, comprising: 
highlighting on the display a hot key based on a heatmap; and 


highlighting the trace. 
9.	A method comprising: …
establishing at least a first letter at least in part using heat map statistics; and 
presenting the first letter on the display. 
Starner:  ¶ 58
Bi:  ¶ 28
13.	The method of claim 10, comprising: 
discount and accumulate points of the swipe and probabilities of each letter at time intervals along the swipe; and 
extract for presentation on the display a letter with a highest probability. 
1.	An apparatus, comprising: …
input the first alpha-numeric character to at least a first neural network (NN); and 

receive from the first NN a predicted sequence of alpha-numeric characters comprising at least a first predicted alpha-numeric character, …
Starner:  ¶s 49 and 52-58


Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive. 
a.	Regarding applicant’s argument that Yamano “nowhere discusses a threshold period, much less in the context claimed” because “paragraph 69 discusses enlarging a single key responsive to a harder touch” (page 6), the examiner disagrees.  While ¶s 68-71 do not appear to explicitly disclose a “threshold period”, ¶s 92-94 disclose a threshold period dT used to “prevent that selection determination of the input candidate is performed by mistake”.  In order for a second character to be input by the method of Yamano as illustrated in figure 13, the threshold dT must elapse prior to a user touching and pressing on the display again.  Note that figure 13 and ¶s 92-94 are part of the disclosed first embodiment while ¶ 95 starts the disclosure of the second embodiment.
b.	Regarding applicant’s arguments against references to Lukas, Liu, Nikkhah, and Feng (pages 7-9), the examiner notes that no rejections in the instant application rely on any references to Lukas, Liu, Nikkhah, or Feng.  Therefore, these arguments are deemed moot.
c.	The examiner notes that applicant has not specifically addressed the preceding Double Patenting rejections, as repeated from the Office action mailed 29 September 2021.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Kang et al (US 2010/0283750) disclose an apparatus in which a touch input is considered a next “first touch input” if a “second touch input” is not detected within a threshold period of a previous “first touch input” (¶ 65).
b.	Choi (US 2010/0299638) discloses an apparatus in which a function activated by a first input is deactivated after a predetermined time when a second input is not received (see at least ¶s 88-96).

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        04/28/2022